FILED
                                                                                                          June 9,2017.

                                                                                                        TNCOURTOF
                                                                                                 \1\ ORKIRS' C01tiPlNSATION
                                                                                                                      On October 30, before she saw Dr. Palmer, Ms. House saw a Physician's Assistant
(PA) at Diagnostic Associates, her primary care provider, for her back pain. The PA
restricted Ms. House's lifting and kneeling and limited the number of hours she could
work per week. (Ex. 7 at 10.) Ms. House presented these restrictions to Amazon, which
accommodated them by assigning her to operate a stand-up forklift called a "double
walkie."

       Ms. House then saw Dr. Palmer on November 5. He x-rayed Ms. House's lumbar
spine and noted "some degenerative changes particularly of the upper lumbar and lower
thoracic region." (Ex. 4 at 1.) Dr. Palmer diagnosed a low-back strain without specific
trauma or injury. He surmised, "I think she is probably just asking a bit more of her back
than accustomed." (Ex. 4 at 2.)

       On November 20, Ms. House reported to Amazon's in-house medical facility with
new low-back pain complaints caused by a jolt she received when a motorized squeeze
machine rear-ended her double walkie while she was sitting still. The records of the in-
house facility noted the EMT who saw Ms. House offered to send her to a company
doctor, but she refused the offer because ''they done nothing for her the last time and it
would be a waste of her time to go back." (Ex. 9 at 2.) Ms. House disputed the EMT's
records and testified she did not refuse to see a company doctor. She did, however,
concede she told the EMT that she intended to see her own doctor. Amazon denied Ms.
House's claim on December 6 because she "refused to sign the provided panel."2 (Ex.
10.)

       Ms. House sought treatment on her own from Chiropractor Steve Williams the day
after the November 20 collision at Amazon. Chiropractor Williams noted Ms. House
reported back pain extending into her hip and leg and recorded that she told him she was
hurt when "hit by Double Walker (tow motor)." (Ex. 12 at 2.) Ms. House testified she
also saw an orthopedic surgeon on her own, who prescribed physical therapy and a pain
shot for the November 20 injury. She testified that the treatment she received from the
providers she selected decreased her pain. During the course of this treatment, Ms.
House continued to work at Amazon operating the double walkie.

       Ms. House sustained another low-back injury on April 6, 2015. This injury
allegedly occurred when a male co-worker unexpectedly grabbed her and slammed her,
back-first, onto a pallet stacked with products. Ms. House explained that she reached out
to touch the co-worker's arm to get his attention to tell him something when, "out of the
blue," he accosted her. Ms. House immediately reported this incident to her supervisors
and completed her shift, but later that day she sought emergent care for back pain at
Skyridge Medical Center. (Ex. 17 at 2.) Ms. House did not seek treatment at Amazon's

on November 20, 2014, and April6, 2015.
2
    The record is unclear whether Amazon actually offered Ms. House a panel.

                                                          2
in-house medical facility until April14. (Ex. 19 at 1-2.) She testified the April6 incident
was the "icing on the cake" in worsening her pain to its current level. Amazon denied
Ms. House's claim on the April 6 incident because (1) it considered the incident to be a
personal, non-work-related matter, and (2) it claimed the incident occurred because Ms.
House violated Amazon's policy against touching another employee.

        Ms. House testified the back pain she experienced following the April 6 incident
totally disabled her from working. 3 In October 2015, Ms. House began working part-
time in the office of Chiropractor Evan Willing. She testified she worked in pain but was
able to maintain her work schedule because Chiropractor Willing manipulated her spine
during the work day.

       Moving to the evidence the parties submitted during the hearing, Ms. House
introduced numerous sets of medical records in support of her claim, including records of
Diagnostic Associates, Chiropractor Steve Williams, Benchmark Physical Therapy, an
impairment report of Dr. James Little, 4 and an impairment report of Chiropractor Evan
Willing. 5 None of the providers relied on by Ms. House provided an opinion that her
back condition arose primarily out of and in the course and scope of employment.

       Ms. House presented Chiropractor Willing's testimony in-person. He testified he
reviewed an MRI of Ms. House's lumbar spine and diagnosed her with a broad-based
disc bulge that compromised fifty-percent of the effected disc. He assigned an
impairment rating of twelve percent to the whole body under the Sixth Edition of the
American Medical Association Guidelines to the Evaluation of Impairment. Ms. House
did not ask Chiropractor Willing to give a causation opinion. During cross-examination,
he stated a person struck by a machine can sustain an injury. However, Chiropractor
Willing made this statement outside the context of any specific information properly
posed to him about the facts of Ms. House's alleged injuries.

       During the hearing, Amazon introduced the transcript of orthopedic surgeon Dr.
Jay Jolley's deposition in defense of its claim. Dr. Jolley testified he reviewed numerous
medical records and examined and interviewed Ms. House in person during the IME he

3
  Ms. House applied for and received short-term disability benefits for the back pain she allegedly experienced
following the April 6 incident. She later applied for and received long-term disability benefits for the same
condition. She obtained the disability policies through her employment with Amazon.
4
    The Court heard no evidence indicating who arranged for Ms. House to see Dr. Little.
5
  Amazon lodged a hearsay objection to the report of Dr. Little and objected to the report of Dr. Willing because Ms.
House filed it the day before the Compensation Hearing. After taking the hearsay objection to Dr. Little's report
under advisement, the Court overruled the objection because Dr. Little signed the subject report. See Tenn. Comp.
R. & Regs. 0800-02-21-.16(6)(b) (Nov. 2016). The Court sustained Amazon's objection to Chiropractor Willing's
report because Ms. House did not file it with the Clerk at least ten days before the date of the Compensation Hearing
as required by both Tennessee Compilation Rules and Regulations 0800-02-21-.16(a) and the Court's Scheduling
Order.

                                                           3
performed for Amazon. (Ex. 13 at 4.) Dr. Jolley x-rayed Ms. House and diagnosed
spondylolisthesis with associated degenerative disc disease at the L5-S 1 level of Ms.
House's spine. (Ex. 13 at 5.) He stated the opinion that the degenerative changes in Ms.
House's spine were not causally related to any of the incidents of injury she reported to
Amazon. (Ex. 13 at 5-6.) Additionally, Dr. Jolley stated the opinion that Ms. House
retained no permanent impairment due to any incident at Amazon.

                        Findings of Fact and Conclusions of Law

                                     Legal Principles

       In this workers' compensation claim, Ms. House has the burden of proof on all
essential elements of the claim. Scott v. Integrity Staffing Solutions, 2015 TN Wrk.
Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). At a compensation hearing Ms.
House must establish by a preponderance of the evidence that she is, in fact, entitled to
the requested benefits. Willis v. All Staff, 2015 TN Wrk Comp. App. Bd. LEXIS 42, at
*18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2016). She bears the
burden of proving each and every element of her claim by a preponderance of the
evidence.

         Additionally, Ms. House must prove she suffered an injury as defined by the
Workers' Compensation Law. In this context, an "injury" means "an injury by accident .
. . arising primarily out of and in the course and scope of employment, that causes death,
disablement, or the need for medical treatment of the employee[.]" Tenn. Code Ann. §
50-6-102(14) (2016). To constitute a viable claim for workers' compensation benefits,
the injury must be "by a specific incident, or set of incidents, arising primarily out of and
in the course and scope of employment." Tenn. Code Ann. § 50-6-102(14)(A) (2016).
"An injury arises primarily out of and in the course and scope of employment only if it
has been shown by a preponderance of the evidence that the employment contributed
more than fifty percent (50%) in causing the injury, considering all causes[.]" Tenn.
Code Ann. § 50-6-102(14)(B) (2016). Finally, Ms. House must establish the work-
relatedness of her claim by "a reasonable degree of medical certainty." Tenn. Code Ann.
§ 50-6-102(14)(C), (D) (2016).

                                   Analysis and Holding

       Here, Ms. House did not come forward with any medical expert opmwn
establishing that her alleged back conditions arose primarily out of and in the course and
scope of her employment with Amazon. While Dr. Little and Chiropractor Willing
addressed impairment, neither offered a causation opinion. The only physician who
addressed causation during the hearing was Dr. Jolley, who unequivocally stated his
opinion that Ms. House's back condition was degenerative and did not arise primarily out
of and in the course and scope of her employment at Amazon.

                                             4
      Thus, the Court holds that Ms. House did not satisfy her burden of proving the
work-relatedness of her back condition by a preponderance of the expert medical opinion.
Therefore, the Court denies Ms. House the relief she requested.

      IT IS, THEREFORE, ORDERED:

          1. That both ofMs. House's claims consolidated for hearing are denied.

          2. That the Court taxes the court costs of$150.00 to Amazon.Com, Inc. and/or
             its carrier pursuant to Tennessee Compilation Rules and Regulations 0800-
             02021-.07 (2016).

          3. That Amazon.Com, Inc. and/or its carrier shall prepare and submit a
             Statistical Date Form for this matter within ten calendar days of the date of
             the judgment.

      ENTERED this the 9th day of June, 2017.




                                  Judf-3:!:t#\
                                  Court of Workers' Compensation Claims


                                      APPENDIX

Technical record:

   1. Petition for Benefit Determination-November 20, 2014 claim;
   2. Petition for Benefit Determination-April 6, 2015 claim;
   3. Post-Discovery Dispute Certification Notice;
   4. Amazon's additions to Post-Discovery Dispute Certification Notice;
   5. Amazon's July 8, 2015 position statement;
   6. Amazon's July 9, 2015 position statement;
   7. Ameenah House's Pre-Compensation Hearing Statement;
   8. Amazon's Pre-Compensation Hearing Statement;
   9. Amazon's Witness List;
   10.Amazon's Exhibit List;
   11. Scheduling Order;
   12. Ameenah House's responses to Interrogatories;
   13. Ameenah House's responses to Requests for Admissions;

                                            5
   14.Ameenah House's responses to Interrogatories;
   15.Amazon's Notice of Filing ofDocumentary Evidence; and
   16.Amazon's Second set ofRequests for Admission.

Exhibits:

   1. Payroll records of Willing Chiropractic;
   2. Choice of Physician form (C42);
   3. Notice of Denial form (C23)-0ctober 28, 2014 claim;
   4. Records of Dr. Christopher Palmer/Tennessee Valley Bone & Joint;
   5. Records of Amcare-October 28, 2014 claim;
   6. Records of Benchmark Physical Therapy;
   7. Records ofValerie Mixon, PA-C/Diagnostic Associates;
   8. Wage Statement (C41)-November 20, 2014 claim;
   9. Records of Amcare-November 20, 2014 claim;
   10. Same as Exhibit 3;
   11. Impairment rating report of Dr. James Little/Southern Rehabilitation Group
       (admitted into evidence over the hearsay objection of Amazon);
   12. Records of Chiropractor Steve Williams/The Williams Centre;
   13. Transcript of the deposition of Dr. Jay Jolley;
   14. First Report of Injury (C20)-April6, 2015 claim;
   15. Mileage claim form;
   16. Request for Medical Information forms (sustained Amazon's objections to
       medical opinions provided by non-physicians;
   17. Records of Skyridge Medical Center;
   18. Wage Statement (C41)-April6, 2015 claim;
   19. Records of Amcare-April6, 2015 claim;
   20. Transcript of recorded statement of Ameenah House;
   21. Witness Statement Form completed by Ameenah House;
   22. Witness Statement Form completed by Tracy Nale;
   23.Attending Physician Update of Work Capacity/Impairment form completed by
       Valerie Mixon, PA-C;
   24. Records of Tennessee Valley Urology Center;
   25. Medical bills;
   26. Impairment rating report of Chiropractor Evan Willing (marked for identification
       only because the Court sustained Amazon's objections to the late-filing of the
       report);
   27. Requests for Admissions; and
   28. Second set of Requests for Admissions.




                                          6
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Compensation Hearing Order
was sent to the following recipients by the following methods of service on this the 9th
day of June, 2017.

          Name              Certified Mail       Via Email          Service sent to:

Ameenah House, Self-               X                X        Aminah1 0 16@gmail.com
Represented Litigant                                         3517 Hedge Dr., NE,
                                                             Cleveland, TN 37312
Kristin Stevenson,                                  X        kcstevenson@mijs.com
Employer Attorney



                                        Fenny S um, Clerk of Court
                                        Court o  orkers' Compensation Claims
                                        WC.CourtCierk@tn.gov




                                             7